DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-15 in the reply filed on 9/17/20 is acknowledged.  Accordingly, claims 16-19 have been withdrawn from further consideration.
Claim Interpretation
	The claims are replete limitations following the functional language “configured to” which are being interpreted as not being a part of the claimed combination.  A few examples are as follow:
the “water supply” in line 2 of claim 1;
the “drain” in line 3 of claim 1 and line 6 of claim 9;
the “water” in lines 4, 8 and 9 of claim 1 and line 5 of claim 9;
the “at least one pod” in lines 6 and 10 of claim 1 and line 2 of claim 9; 
the “drain treatment compound” in lines 6-7 and 9-10 of claim 1, lines 3-5 of claim 5 and lines 2-3 of claim 9; and etc.
It is further noted that claims 10-14 further defining the limitations following the functional language which are not part of the claimed combination.  Applicant is advised to positively recite the limitations if they are intended to be part of the claim combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0308546 (hereinafter Kaiser).
Regarding claim 1, Kaiser discloses a drain treatment system (see Fig. 2) comprising: a supply interface (about 410) configured to connect to a water supply (401); a drainage interface (about 201) configured to connect to a drain; a water distribution assembly (410, 420) configured to receive water from the water supply via the supply interface; a pod housing (chamber 320) configured to retain at least one pod (defined by the thermocouples 330, 332) containing a drain treatment compound (condensation 205 being surrounded by the thermocouples); and a controller (600, 700) configured to control a transfer of the water from the water distribution assembly to the pod housing, wherein the water is configured to carry the drain treatment compound from the at least one pod to the drainage interface for delivery to the drain.
Regarding claim 2, the water distribution assembly comprises one or more controllable valves (410), wherein the controller is in electronic communication with the one or more controllable valves.  
Regarding claim 3, wherein the water distribution assembly comprises a manifold (see Fig. 2).  

Regarding claim 6, the controller (600, 700) is in electronic communication with the pod housing and is configured to control a pod puncture tool (the spray from nozzle 430 push through sludge 208 to unclog it).  
Regarding claim 7, the drain treatment system further comprising a water pressure sensor (see para. [0044], the pressure of water is measured by the low tension check valve 220) in electronic communication with the controller (600, 700).  
Regarding claim 8, the drain treatment system further comprising a water quality sensor (see para. [0035], measuring unit 500 measuring the condensate temperature) in electronic communication with the controller.  
Regarding claims 9-14, Kaiser discloses a treatment device comprising a pod housing (chamber 320) configured to retain at least one pod (defined by the thermocouples 330, 332) containing a drain treatment compound (condensation 205 being surrounded by the thermocouples); and a controller (600, 700) configured to control a transfer of water from a water supply (401) to the pod housing, wherein the water is configured to carry the drain treatment compound from the at least one pod to a drain.  
Regarding claim 15, the drain treatment device of claim 9, wherein the pod housing comprises a pod puncture tool (the spray from nozzle 430 push through sludge 208 to unclog it) and the controller is configured to control the pod puncture tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hobro et al. teaches a cleaning cartridge 90 (pod as claimed) that can be punctured to release a treatment compound, which is a feature not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754